Title: From Thomas Jefferson to Nathaniel Tracy, 26 September 1785
From: Jefferson, Thomas
To: Tracy, Nathaniel



Dear Sir
Paris Sep. 26.

I wrote you on the 17th. Ult. by Mr. Derby. I then took the liberty of asking you to order me your best newspaper, to the care  of Mr. Jamieson New York. Subsequent experience of the enormous expence of French postage on newspapers obliges me to a change of plan. I have desired my newspapers from the different states to be directed to me but sent to the office for foreign affairs under cover to Mr. Jay, of whom I have asked the favour to pack them altogether in a box, and to send them from time to time by the French packets as merchandize to the care of the American consul at l’Orient who will forward them by the periodical waggons, and thus I shall get them for livres where I now pay guineas. Will you be so kind as to direct the printer to whom you may have already given orders, to send them to Mr. Jay in this manner? The Emperor and Dutch have at length signed articles but they are not yet published. It is beleived the Emperor gets 10. million of florins, the navigation of the Scheld not quite to Antwerp, and two forts. Great Britain still holds off. We have hopes of quieting immediately the Barbary states; at least if we do not it will not be our fault. They had taken from us on the last of July three vessels in all, to wit the Emperor of Marocco one, which he has given up with the crew and cargo, and the Algerines two. One of these is the Maria from Boston. Nothing further new: for it
